Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 9/9/2022 is acknowledged. Claims 1-43 are now pending. The examiner confirms the editing lapse at page 10 of the previous Office action (3/9/22), as noted by Applicant; it was a non-final action.

Claim Rejections - 35 USC § 103
Claims 1-43 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2011/0002677 to Cochran et al (“Cochran”) in view of US PGPub. 2012/0163780 to De Luca.
Referring to claims 1, 24, and 37 Cochran discloses a DC power supply for an array of “narrowband semiconductor irradiation devices” for cooking food items (Abstract, ¶¶ [0029] & [0239]), a “memory section… to store instructions” (¶¶ [0236], [0246]) including a “pulse width modulation pattern” (“PWM,” ¶¶ [0188], [0189] & [0243]), “a control processor… to execute instructions from… memory” (¶¶ [0236] & [0248]) to control energy to the array, and thus the “pulse width modulation pattern,” and also to control an active cooling system (¶ [0167], all as recited in claims 1, 24 and 37. “Controlling power to a monitored cooling system,” as recited in claims 1 and 24, is expressly disclosed in Cochran’s teaching of a “control system” that “allow[s] a user to input settings… for cooling… [which] may include temperature,” “a water jacket cooling arrangement,” to carry out active cooling of IR diode arrays (¶¶ [218], [0245] & [0258]), and “narrowband semiconductor arrays [that] emit energy having a bandwidth less than 15 nanometers” (Exr’s emphasis), as recited in new claims 38-43, and as acknowledged by Applicant in the Response filed 09/09/2022. 
Claims 1-3, 7, 24, 26, 27 and 37 differ from Cochran in calling for “an energy storage section… to store and discharge energy,” and the “control processor… control[ling]… energy from at least one of the energy storage section and an external power source, to the arrays” (claims 1, 24 &37), “the energy storage section… configured to… discharge more power than supplied by the external power source” (claims 1 & 37), “a majority of the power [to be] supplied by the energy storage section” (claims 2 & 26), or “a majority of the energy is supplied by the external power source” (claims 3 & 27).
De Luca discloses, at ¶¶ [0004], [0008] & [0019] - [0022], an energy storage section 110 to store and discharge energy for direct current (DC) powered radiant heat sources, and a control processor 150 controlling energy from at least one of the energy storage section 110 and an external power source, to an IR array (Fig. 2), the energy storage section 110 configured to discharge more power (3 kW) than supplied by the external power source (1.8 kW). Noting that the control circuitry of De Luca is intended to vary the “the heater on and off” “duty ratio,” i.e., the ratio of heater “on” time to a complete on/off duty cycle period, and that PWM is a exactly a heater on/off duty ratio control method, it would have been both feasible and obvious to adapt the energy storage means of De Luca to the array of Cochran to allow power levels and cooking times not constrained by the power limit of a standard external outlet (see De Luca, ¶ [0005]).
As recited in claims 2 & 26, De Luca discloses “a majority of the power... supplied by the energy storage section,” which would have been obvious to facilitate full power cooking (¶ [0008]).
As recited in claims 3 & 27, it would have been obvious to use only an external power source, at which time “a majority of the energy is supplied by the external power source,” since De Luca teaches this to be optimal during a normal battery charging process or a “preheating stage” (¶¶ [0021], [0028] & [0031]).
As in claim 4, the battery 110 of De Luca is used during cooking. Hence it would be obvious to employ it to power the cooling system, which is active when the oven is operating at normal cooking power levels.
As in claim 5, the external power source of De Luca is a “standard wall outlet,” which is commended by its convenience (¶¶ [0031] - [0035]). 
Claim 6 calls for an energy storage section (batteries) providing more than twice the power of a standard wall outlet (1.8 kW maximum), De Luca teaches batteries supplying “at least 3 kW (¶ [0008], Exr’s emphasis). Hence it would have been obvious to use batteries supplying 3.6 kW or more, with appropriately rated narrowband semiconductor arrays, to expedite cooking of loads ordinarily requiring longer cooking times.
As recited in claims 8 and 28, since Cochran teaches a tightly controlled current level, to avoid overheating the “irradiation devices” (¶¶ [0191] & [0220]), which implies approximately constant current during any particular cooking stage. 
	As in claims 9 and 29, Cochran discloses cooking recipes to supply programmed power to the cooking array (¶ [0247]).
As in claims 11, 17 and 35, Cochran discloses “the control processor… connected to the internet to facilitate chang[es]” (¶ [0244]), the inclusion of updated or corrected recipes being obvious to enable a properly prepared meal.
As recited in claim 12, it would have been obvious to space the battery charging cycles of De Luca as widely as desired to exploit varying electricity costs, and to select a discharging cycle as long as desired, for lower temperature slow cooking processes.
While De Luca does not discuss “monitoring the presence/absence of external power sources,” as recited in claims 14 and 32, this feature does not patentably distinguish the claims from the prior art. It would have been obvious to monitor the presence/absence of external power sources to automate the recharging process.
As in claims 15, 25, and 33 Cochran discloses “multiple control channels,” i.e., independently controlled heating zones (¶ [0190]).
As recited in claim 21, Cochran discloses at least 100 Watts of “photonic emission power” (¶ [0180]).
As recited in claim 23, the principal power supply of De Luca is a battery, which inherently supplies “clean and spike free” power.
As in claim 30, any departure from a rigidly periodic use and recharging of a battery, the occurrence of which is inevitable, meets the limitation of “changing... charging and discharging behavior” of the battery.
While De Luca does not discuss charging batteries with solar panels (claim 10), a battery charge indicator which indicates if charge is sufficient for a selected recipe (claims 13 & 31), reading and adapting a recipe from a food label (claims 16 & 34), a connector providing stored power to nearby appliances (claims 18 & 36), the nearby appliances also using “narrowband semiconductor arrays” (claim 19), a DC to DC converter (claim 20), and additional batteries (claim 22), the Examiner gives notice that these features do not patentably distinguish the claims from the prior art.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to charge batteries with solar panels since this a conventional use of solar panels; to provide an indicator that battery charge is sufficient for a selected recipe for the same reason one checks the fuel gauge when starting the car; to provide for reading and adapting a recipe from a food label since this is likewise a known adjunct to ensure correct cooking settings; to utilize a connector providing stored power to nearby appliances also using “narrowband semiconductor arrays” since providing a power outlet on a power source, where other appliances need the same power source, affords the same convenience as the rechargeable battery shared by a variety of electric hand tools; a DC to DC converter to match a battery power source and its load , and additional batteries so that a lengthy cooking procedure can avoid having to wait for batteries to recharge.
Response to Arguments
Applicant's arguments, filed 2/22/2022, have been fully considered but they are not persuasive. 
Applicant reiterates (p. 11-12) that because Cochran is concerned with “narrowband” radiant heat sources, and De Luca with broad band radiant heat sources, the power means of De Luca would not be considered relevant to the radiant heat sources of Cochran. 
Applicant cites Applicant’s PGPub., ¶¶ [0050] & [0051], for specific reasons one would not consider the DC power and current control teachings of De Luca to be relevant to the DC powered heaters of Cochran, principally because “using semiconductor arrays presents challenges relative to current control,” and “De Luca uses bulbs” (Response, p. 11, 2nd ¶).
The energy storage means (e.g., batteries) of De Luca offer portability that is unequivocally advantageous to the oven of Cochran. Moreover, since Cochran and De Luca both rely on DC power for an array of radiant energy sources for cooking food (Cochran: Abstract, ¶¶ [0029] & [0239]), that they use radiant heat sources with different bandwidths poses no evident obstacle to combining the power supply and control teachings of the two.
Applicant states that De Luca does not teach “control… based on at least one pulse width modulation pattern” (p. 11, last ¶). Cochran already teaches this at ¶¶ [0189] [0190], [0205] & [0243] at least.
Moreover, Applicant states that the examiner “has not established” disclosure of “the energy storage section or the controller“ by De Luca. Cochran already discloses a “memory section… to store instructions” (¶¶ [0236], [0246]) including a “pulse width modulation pattern” (¶¶ [0189] & [0243]), “a control processor… to execute instructions from… memory” (¶¶ [0236] & [0248]). And it is De Luca who discloses the energy storage section 110 to store and discharge energy for direct current (DC) powered radiant heat sources (¶¶ [0004], [0008] & [0019] - [0022]).
The examiner politely notes that Applicant has yet to cite specific technical obstacles to the prima facie obviousness of combining the teachings of Cochran and De Luca, as first stated in the first Office action (4/16/19). 
The advantage of a stored energy source, endowing an appliance with relative independence from external power sources, i.e., portability and reduced vulnerability to power loss or power sharing constraints, commends its use in any analogous oven.  Here, given that the diode IR emitters used in Applicant’s cooking appliance makes more efficient use of energy than do the IR lamps of De Luca, if the use of a stored energy source is practicable for the oven of De Luca, it is that much more practicable, and therefore obviously advantageous, in the oven of Cochran. Note also that De Luca discloses ovens utilizing IR lamps with a wide range of power requirements, all utilizing a DC source. Cochran uses a DC power source.
Both De Luca and Cochran use DC current levels appropriate to their respective radiant energy sources for cooking, which poses no substantive challenges to their combination.
Applicant reiterates that the Examiner has not shown that “the controller of De Luca controls power to a monitored cooling system” (page 12, 3rd full ¶).  The examiner replies again that he did not cite De Luca for control of a cooling system. Cochran already discloses this. It is the energy storage means of De Luca that offers an advantage to the cooking system of Cochran. As discussed above, it is appropriate in any analogous appliance with power requirements that can be met by a stored energy source. The duty ratio control of De Luca is appropriate specifically to the PWM control of the narrowband sources of Cochran.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/26/22